DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim features described in claims 4-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  
Regarding claims 5 and 12, it is unclear whether “uplink control information” in line 5 of claim 5, and “uplink control information” recited in claim 1 are the same claim element, or different elements. Claims 12 recites similar language and is rejected for the same reason.
Regarding claims 6-7 and 13-14, it is unclear whether “an uplink reference signal” recited in lines 2 and 3 of claim 6 are the same claim element, or different elements.  Claim 7 is rejected for the same reason.  Claims 13-14 contain similar language and are rejected for the same reason.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 8-11, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2020/0100240 A1).
Regarding claim 1:
Takeda discloses an uplink transmitting method for a terminal for supporting a short transmission time interval (TTI) length in a wireless communication system, the method being performed by the terminal and comprising: receiving an enable or disable configuration of frequency hopping for uplink control information (Paragraph [0058], “The user terminal can control whether to enable or disable intra-sTTI frequency hopping based on information reported from a radio base station”); when the frequency hopping is enabled, mapping uplink control information to a short physical uplink control channel (SPUCCH) resource region using the frequency hopping; and transmitting the uplink control information on the SPUCCH resource region (Paragraph [0058], “When frequency hopping is used, the radio base station may report the frequency hopping pattern to the user terminal”; Also Paragraph [0059]-[0061]), wherein the frequency hopping has different patterns in first and second slots in a subframe (Paragraph [0062], “different hopping patterns are used for the first-half slot and the second-half slot, constituting 2 slots in a subframe”).
Regarding claim 2:
Takeda further discloses wherein the frequency hopping is applied between first three symbols and the other four symbols in a first slot (Paragraph [0062]).
Regarding claim 3:
Takeda further discloses wherein the frequency hopping is applied between first four symbols and the other three symbols in a second slot (Paragraph [0062]).
Regarding claim 4:
Paragraph [0052], “transient period provided at the top of the subframe” and “transient period provided at the end of the subframe” (in Fig. 2A, symbols (#3 to #6) is a slot including a larger number of symbols than slot (#0 to #2)).
Regarding claim 8:
Takeda disclose a terminal (Fig. 11) for transmitting an uplink signal with a short transmission time inverval (TTI) length in a wireless communication system, the terminal comprising a receiver and a transmitter (Fig. 11, 1004); and a processor (Fig. 11, 1001) that controls the receiver and the transmitter, wherein the processor receives an enable or disable configuration of frequency hopping for uplink control information (Paragraph [0058], “The user terminal can control whether to enable or disable intra-sTTI frequency hopping based on information reported from a radio base station”), maps uplink control information to a short physical uplink control channel (SPUCCH) resource region using the frequency hopping when the frequency hopping is enabled, and transmits the uplink control information on the SPUCCH resource region (Paragraph [0058], “When frequency hopping is used, the radio base station may report the frequency hopping pattern to the user terminal”; Also Paragraph [0059]-[0061]), wherein the frequency hopping has different patterns in first and second slots in a subframe (Paragraph [0062], “different hopping patterns are used for the first-half slot and the second-half slot, constituting 2 slots in a subframe”).
Regarding claims 9-11:
Claims 9-11 recite subject matters similar to those of claims 2-4. Same portions of the cited prior art and rationales set forth in the rejections of claims 2-4 also apply.
Regarding claim 15:
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2020/0100240 A1) in view of Xiong et al. (US 10,516,517 B2).
Regarding claims 5 and 12:
Takeda does not expressly disclose when a last symbol in the subframe is used to transmit an uplink reference signal, the method includes transmitting the uplink control information in a SPUCCH region except for the last symbol and the uplink reference signal in the last symbol when the frequency hopping is disabled, or dropping the uplink reference signal or transmitting the uplink reference signal and dropping transmission of uplink  control information in the SPUCCH region in a second slot of the subframe when the frequency hopping is enabled.
Fig. 4, 414: “DROP SRS” when frequency hopping is enabled (SRS is an uplink reference signal transmitted in the last symbol of a subframe)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Takeda in view of the teaching by Xiong to include the features when a last symbol in the subframe is used to transmit an uplink reference signal, the method includes transmitting the uplink control information in a SPUCCH region except for the last symbol and the uplink reference signal in the last symbol when the frequency hopping is disabled, or dropping the uplink reference signal or transmitting the uplink reference signal and dropping transmission of uplink  control information in the SPUCCH region in a second slot of the subframe when the frequency hopping is enable, in order to enhance retuning between different frequencies for UEs during frequency hopping using shortened PUCCH.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465